DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 03/31/21.  Accordingly, claims 1-7 and 9-20 are currently pending; and claim 8 is canceled.
REASONS FOR ALLOWANCE
Claims 1-7 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
-Regarding independent claim 1, none of prior art of record teaches or suggests a method of transmitting data from a transmitter device to one or more receiver devices, as claimed.  Fang et al (2009/0268601) teaches the claimed method, except at least failing to teach that in the method,  the transmission power is determined using a mathematical equation, as claimed.  It would not have been obvious for one skilled in the art to implement Fang et al, in view of other prior art, for leading the implementation to the claimed invention.
-Regarding independent claim 13, none of prior art of record teaches or suggests a transmitting device for transmitting data to one or more receiver devices, as claimed.  Fang et al teaches the claimed transmitting device, except at least failing to teach that in the transmitting device, the transmission power is determined using a mathematical equation, as claimed.  It would not have been obvious for one skilled in the art to implement Fang et al, in view of other prior art, for leading the implementation to the claimed invention.

-Regarding independent claim 18, none of prior art of record teaches or suggests a method of transmitting data from a transmitter device to one or more receiver devices, as claimed.  Fang et al teaches the claimed method, except at least failing to teach that in the method, the second function is additionally a function of a gain of the one or more channels, the gain of a channel being a ratio of a power coupling coefficient to a noise level on that channel.  It would not have been obvious for one skilled in the art to implement Fang et al, in view of other prior art, for leading the implementation to the claimed invention.
-Regarding independent claim 20, none of prior art of record teaches or suggests a method of transmitting data from a transmitter device to one or more receiver devices, as claimed.  Fang et al teaches the claimed method, except at least failing to teach that in the method, the determining of the transmission power for transmitting data over a channel comprises determining the transmission power as a function of the value of the third function and a gain of the one or more channels, the gain of a channel being a ratio of a power coupling coefficient to a noise level on that channel.  It would not have been obvious for one skilled in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009.  The examiner can normally be reached on 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/PHUONG PHU/
Primary Examiner
Art Unit 2632